IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 US AIRWAYS, INC. AND SEDGWICK                : No. 185 WAL 2018
 CLAIMS MANAGEMENT SERVICES,                  :
 INC.,                                        :
                                              : Petition for Allowance of Appeal from
                     Petitioners              : the Order of the Commonwealth Court
                                              :
                                              :
              v.                              :
                                              :
                                              :
 WORKERS' COMPENSATION APPEAL                 :
 BOARD (BOCKELMAN),                           :
                                              :
                     Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO Petitioner’s first issue, edited for clarity as follows:

             Is the Commonwealth Court’s order contrary to long-standing
             case law from the Commonwealth Court holding that an
             employee is not in the course and scope of employment while
             traveling between a parking lot and the workplace unless the
             employer mandates how an employee commutes to work
             and/or where the employee must park his/her vehicle?
The Petition for Allowance of Appeal is DENIED as to all remaining issues.